Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on April 19, 2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): 
Requirement for Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In the office action dated July 7, 2021 Examiner issued a requirement for information under 37 CFR 1.105. On November 16, 2021, Applicant provided a list of references on an IDS. However, Applicant did not state the references included on the IDS was all US and Foreign applications which contain a dual work function gate known to Applicant (Intel Corp.) and others covered under 37 CFR 1.56. Nor did Applicant state the references included on the IDS was all the references (NPL), both US and Foreign, which contain a dual work function gate known to Applicant (Intel Corp.) and others covered under 37 CFR 1.56.
Applicant’s submission of the IDS appears to be a good faith effort to meet the requirement for information. However, Applicant’s response is an incomplete response. Therefore, the requirement for information under 37 CFR 1.105 issued in the office action dated July 7, 2021 is still outstanding. Applicant will need to respond with more information to be submitted on and IDS and/or state Applicant (Intel Corp.), and other covered under 37 CFR 1.56, do not have any more or cannot readily obtain an item of required information. A statement that more information is unknown or cannot be readily obtained may be accepted as a complete reply to the outstanding requirement for information for that item.
As this requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.
See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/Primary Examiner, Art Unit 2822